Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN 108428729 in view of Cao et al., CN 104678641.
Chen et al. shows the invention substantially as claimed including a display panel, comprising:
A first region 700 and a second region 800 adjacent with each other; and
A base layer, a functional layer, and an encapsulation layer 600 disposed in sequence, wherein the functional layer is provided with a pixel array;
Wherein the pixel array in the second region is provided with two or more light transmissive areas (see, for example, figs. 8-10 and machine translation).

Cao et al. discloses where portions of the encapsulation area corresponding to the light transmissive areas are provided with a lens 131 with a planar bottom surface and an outwardly convex curved surface (see, for example, figs. 1-8 and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Chen et al. so as to comprise the convex curved lens surface of Cao et al. because in such a way an effective display device can be fabricated. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to claim 2, note that Chen et al. discloses the display panel to be an AMOLED and the functional layer is a light-emitting layer.
Concerning claim 3, note that Chen et al. discloses wherein the light transmissive areas disposed in the pixel array are distributed in an array, a number of the lenses are corresponding to a number of the light transmissive areas, the lenses are arranged in an array, and the array of lenses and the array of light transmissive areas are arranged up and down.
Regarding claim 4 and the shape and configuration of the lenses, the configuration of the claimed light transmissive areas and lens is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed lens and light transmissive areas are significant.

Claim 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN 108428729 in view of Cao et al., CN 104678641 as applied to claims 1-4 and 10 above, and further in view of Liu et al., U.S. Patent 10,714,520.
Chen et al. and Cao et al. are applied as above but do not expressly disclose wherein each of the lens is made of a photoresist. Liu et al. discloses a display panel comprising a microlens that is comprised of a photoresist (see abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display panel of Chen et al. modified by Cao et al. so as to comprise a lens of photoresist because photoresist is shown to be a suitable element to be used in fabricating a lens in display devices. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Concerning claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum melting temperature of the photoresist based upon a variety of factors including the thermal budget of the device and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
With respect to claim 9, note that the method steps are shown by the combination of Chen et al., Cao et al., and Liu et al. but lack showing of the heating step. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the claimed heating steps since photoresist shaping processes using heating are well known in the art. Regarding the particular shape of the resist layer, the configuration of the claimed resist layer is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed resist layer is significant.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN 108428729 in view of Cao et al., CN 104678641 as applied to claims 1-4 and 10 above, and further in view of Park et al., U.S. Patent 10,224,377.
Chen et al. and Cao et al. are applied as above but do not expressly disclose a touch-controlling layer disposed on the encapsulation layer wherein each of the lenses is disposed on an insulation layer of the touch layer. Park discloses a touch controlling layer disposed on the encapsulation layer 300, wherein each of the lenses of the lens layer 400 is disposed on an insulation layer of the touch layer (see, for example, (see paragraph 0028). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al. modified by Cao et al. so as to comprise a touch-controlling layer disposed on the encapsulation layer wherein each of the lenses is disposed on an insulation layer of the touch layer because such a configuration would lead to an effective touch screen display. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN 108428729 in view of Cao et al., CN 104678641 as applied to claims 1-4 and 10 above, and further in view of Sun, US 2017/0256751.
Chen et al. and Cao et al. are applied as above but do not expressly disclose a light filtering layer disposed on the encapsulation layer. Sun discloses a display comprising a light filtering layer disposed on the encapsulation layer (see, for example, paragraph 0024). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al. modified by Cao et al. so as to comprise a light filtering layer formed over the encapsulation layer in order to properly filter the light prior to it reaching device layers. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang, US 2017/0003826 and Wang et al., US 2017/0060296 disclose the state of the art in touch displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                                      
February 27, 2021